Citation Nr: 0418688	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  97-29 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the face.

2.  Entitlement to service connection for residuals of 
frostbite of the face.

3.  Entitlement to service connection for degenerative joint 
disease of the right ankle, including as a residual of 
frostbite.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to April 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.  The RO in 
Waco, Texas, currently has jurisdiction over the case.

The issues of entitlement to service connection for residuals 
of frostbite of the face, a skin disorder of the face, and 
degenerative joint disease of the right ankle will be 
addressed in the REMAND portion of this decision.  Those 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a December 1981 decision, the RO denied service 
connection for a skin disorder of the face.  The veteran was 
notified of this decision by a letter dated in December 1981; 
however, he did not appeal.  

2.  Evidence submitted since the December 1981 rating 
decision is not cumulative of evidence already of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.





CONCLUSIONS OF LAW

1.  The December 1981 rating decision denying entitlement to 
service connection for a skin disorder of the face is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

2.  Evidence submitted since the December 1981 rating 
decision is new and material; thus, the requirements to 
reopen the claim of service connection for a skin disorder of 
the face have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Prior to the current appeal, the veteran's claim for service 
connection for a skin disorder of the face was denied by the 
RO in an unappealed rating decision dated in December 1981.  
Specifically, in the December 1981 decision the RO denied 
service connection on the basis that although a skin disorder 
of the face was currently shown, it was not demonstrated in 
service, was not shown by available evidence to have been 
manifested in service, and had not been otherwise related to 
service.  The veteran was notified of this decision in 
December 1981.  He did not appeal; thus, the decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

If new and material evidence is presented or secured with 
respect to a final claim, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The regulations were recently amended to define "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.  

Evidence considered at the time of the December 1981 decision 
included a service separation examination, which showed no 
relevant abnormalities.  Other records included those from VA 
and private sources indicating treatment for a skin disorder 
starting in 1960.  

As was noted at the time of the 1981 rating decision, the 
veteran's service medical records are unavailable and appear 
to have been destroyed by a July 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.

The veteran contends that his current skin disorder 
originated in service.  He has presented medical evidence of 
disability, severe erythema of the face and neck and 
seborrheic dermatitis.  He has submitted a statement from 
James H. Strauch, M.D., dated in June 2001, indicating the 
doctor's opinion that the lesions on the veteran's face and 
neck are consistent with chronic residuals of cold exposure.  

Also added to the record since 1981 is testimony provided by 
the veteran in September 1997.  He stated that he was exposed 
to severe cold in Germany during service while transporting 
jeeps and other vehicles.  One time he had to drive a vehicle 
with no windshield and he passed out from the cold and fell 
off into the snow.  He stated that the snow froze his face.  
His current condition of the face is reportedly the same 
condition he had following this incident.  

The evidence received since the 1981 denial by the RO, when 
considered in conjunction with the other evidence, is 
significant.  It contains medical opinion evidence of a 
relationship between service and the veteran's skin disorder 
of the face.  This evidence showing the presence of a current 
skin disorder related by medical opinion evidence to service, 
when considered with previous evidence of record, is relevant 
to substantiating the claim.  38 C.F.R. § 3.156.  The veteran 
has testified to complaints of a skin disorder related to an 
incident in service.  His testimony tends to support the 
theory of inservice incurrence.  He contends, in essence, 
that he has had this condition since and due to active 
service.  A lay person can provide probative eye-witness 
evidence of visible symptoms.  As such, the Board finds that 
this evidence is new and material and the claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a skin 
disorder of the face.  To that extent only, the claim is 
granted.  

REMAND

Service connection for a skin disorder of the face; Service 
connection for residuals of  frostbite of the face; Service 
connection for degenerative joint disease of the right ankle, 
including as due to frostbite

Review of the record shows that the veteran has not been 
provided proper notice, nor have all actions been taken in 
accord with the duty to assist.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).   The veteran was not specifically advised to 
provide any evidence in his possession that pertains to the 
claims.  See 38 C.F.R. § § 3.159(b)(1).  The Board cannot 
cure this procedural defect, and as such, is compelled to 
remand this case so that the notice requirements can be 
fulfilled with respect to all three issues.  

Additionally, the veteran should be scheduled for appropriate 
VA examinations to ascertain whether there is a relationship 
between his current skin disorder of the face and right ankle 
disability and his active service.  He has also stated that 
he has been treated at the San Antonio VA Medical Center for 
over 30 years, and his complete treatment records for a skin 
and right ankle disorder should be obtained.

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about the information 
and evidence not of record that is necessary 
to substantiate the claims; (2) about the 
information and evidence that VA will seek to 
provide on his behalf; (3) about the 
information and evidence he is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims. 

2.  Ask the veteran to identify all VA and 
non-VA health care providers (including the 
San Antonio VAMC) that have treated him for a 
skin disorder of the face, residuals of 
frostbite of the face, and a right ankle 
disorder since his separation from service, 
and make arrangements to obtain his complete 
treatment records.

3.  Once the foregoing development has been 
accomplished to the extent possible, request 
that the veteran be afforded:

(a) An appropriate examination to determine 
whether it is at least as likely as not that 
any current skin disorder of the face, or any 
other disability of the face, had its onset 
during service or is related to any in-
service disease or injury, including 
frostbite or cold weather exposure.  The 
veteran has described being frozen when he 
was driving a jeep without a windshield and 
passing out in the snow.

(b) An examination to determine whether it is 
at least as likely as not that any current 
right ankle disorder had its onset during 
service or is related to any in-service 
disease or injury, including frostbite or 
cold weather exposure.  

The claims file must be made available to and 
reviewed by the examiners prior to the 
requested examinations.  The examiners should 
indicate in the report if the claims file was 
reviewed.  

The examiners must provide comprehensive 
reports including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



